 


109 HR 4556 IH: To direct the Secretary of Labor to make a grant to a public university to establish the Center for the Study of Women and Workplace Policy.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4556 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Dingell (for himself and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Labor to make a grant to a public university to establish the Center for the Study of Women and Workplace Policy. 
 
 
1.FindingsCongress finds the following: 
(1)According to a 2003 Government Accountability Office report, even after accounting for factors such as occupation, industry, race, marital status, job tenure, and differing work patterns, all of which affect earnings, women are paid, on average, 80 cents compared to every dollar that men are paid. 
(2)According to the same report, the earnings gap between men and women has persisted without statistically significant changes for the past two decades. 
(3)According to a 2001 report by the Bureau of Labor Statistics, the earnings gap among working men and women is widest among parents.  
(4)Some women choose to trade advancing in their careers or higher earnings for a job offering the flexibility to manage family responsibilities alongside work. 
(5)According to a 2001 Government Accountability Office study, in 1995 and 2000, female full-time managers earned less than their male counterparts. 
(6)According to the same study, in 7 of the 10 industries studied, the earnings gap between female and male full-time managers actually widened between 1995 and 2000. 
(7)Women make up 46 percent of the workforce but represent just 12 percent of all corporate officers. 
(8)A reason for the continuing earnings disparity might be discrimination as to which roles are considered acceptable for men and women and how women are viewed in the workplace. 
(9)According to the February 2004 Monthly Labor Review of the Bureau of Labor Statistics, the Department of Labor projects that the United States work force is growing at a rate of 1 percent per year, in part due to the continually increased presence of women.  
2.Center for the Study of Women and Workplace Policy 
(a)EstablishmentThe Secretary of Labor shall make a grant to an eligible university to establish the Center for the Study of Women and Workplace Policy (referred to in this Act as the Center). 
(b)Use of funds 
(1)Compilation and analysis of dataThe Center established under subsection (a) shall compile and analyze available data and data sets on the difference between the earnings of men and women, including the Panel Study of Income Dynamic housed at the University of Michigan in Ann Arbor, and to identify factors which affect differences in earnings. 
(2)Dissemination of findingsThe Center shall— 
(A)disseminate its findings annually to the public, using a website and any other appropriate means; and 
(B)maintain a website to serve as a clearinghouse for the data and findings of relevant recent studies. 
(3)Best practices guidesEach year, the Center shall publish one best practices guide, as follows: 
(A)Best practices guide for businessesNot later than one year after the Center is established under subsection (a), the Center shall publish a best practices guide for businesses containing recommended guidelines for— 
(i)workplace equity; 
(ii)retaining women in the workplace; and 
(iii)promoting a family-friendly workplace.  
(B)Best practices guide for familiesNot later than one year after the publication of the best practices guide for businesses under subparagraph (A), the Center shall publish a best practices guide for families, containing information about— 
(i)the policies of various employers relating to workplace equity, retaining women in the workplace, and promoting a family-friendly workplace; 
(ii)strategies for addressing inequity in the workplace; and 
(iii)recent findings on inequity in the workplace. 
(C)Subsequent editionsThe Center shall update, revise, and publish a subsequent edition of each of the best practices guides under subparagraphs (A) and (B) once every two years after the initial publication of each guide.   
(c)Eligible universityIn this Act, the term eligible university means a public university— 
(1)with a school of public policy, a school of business, a center devoted to the education of women, and social research facilities; 
(2)at which research is conducted on— 
(A)gender differences and levels of achievement in the careers of faculty members employed by institutions of higher education; 
(B)work experiences of non-tenure-track faculty members employed by such institutions; 
(C)policies of such institutions with respect to work and family for tenure-track faculty members; and 
(D)the number of women employed as chief executive officers and directors at large publicly-held companies; and 
(3)which has designed or is in the process of designing a national clearinghouse for information concerning gender differences and levels of achievement in the careers of faculty members and work and family policies and issues affecting faculty members which includes citations to research and examples of relevant policies and practices. 
(d)ReportNot later than 12 months after receiving a grant under this Act, the recipient shall submit to the Secretary and to Congress a report documenting how the university used the grant funds and evaluating the level of success of the Center funded by the grant. 
(e)Amount of grantFor each of fiscal years 2006 through 2010, the Secretary shall provide a grant in the amount of $1,000,000 to an eligible university to carry out this Act.   
 
